Mb. Justice MacLeaby
delivered the opinion of the court.
This suit was brought to establish the paternity of a natural child. It was begun on the 8th day of November, 1906. Answer was filed by the administrator of the estate of Andrés Antelo, on the 28th of the same month, and afterwards amended on the 1st of March, 1907. Judgment was rendered on the 31st of August, 19Ó7, in favor of the defendant; and that the law and the facts being against the plaintiff, she take nothing by her suit and p.ay all costs. Appeal was duly taken to this court from the said judgment, on the 10th of September thereafter, and after various postponements and delays, the transcript was filed here on the 14th November, 1907. On the same day a brief was presented by the attorney for the appellant, and on the 5th of February, 1908, the case was heard, on the oral argument of Señor Don Juan F. Mias Ochoteco alone, no one appearing to contest the matter either orally or by brief.
*167The only matter presented for consideration by this court is that the facts and the law being in favor of the plaintiff the court below erred in rendering judgment against ber. This necessitates a review of all tire evidence adduced on the trial. It is found in the statement of the facts. The facts proven are as follows:
TESTIMONY OE EULOGIO BERRIOS.
“That his name is Eulogio Berrios, a resident of Yabucoa, where he has lived for a long time; that he is acquainted with Andrés Antelo and has known him since his childhood; that Antelo died about a year ago; that he had no legitimate family; that he left a little girl, whose name he thinks is Adela; that he has known her since she was born in the barrio Calvario; that the mother of that child is a girl by the name of Elisa, the daughter of the tradesman Luard; that she lived in the house of Antelo as a servant before she lived in the ward of Calvario, and that at the time she was living in the house of Antelo she was about 16 to 18 years of age, and enjoyed a good reputation; that a few days before she gave birth to Adela, she changed her residence; that she was pregnant; that she did not serve any other person; that she lived in a part of the house of Antelo which communicated with it through the back yard; that the fruit of her pregnancy was that child Adela; that Antelo attended to all of the expenses of the child from the time of her birth, and the expenses of the mother during' her pregnancy; that witness as a physician attended her in her confinement; that the grandmother and an aunt were the only ones in the house at the time of her confinement; that he does not remember any other persons; that Antelo furnished food and clothes to Elisa Luard, as well as the medical attendance; that he does not know in what capacity Antelo assumed those expenses; that Elisa lived in Ántelo’s house, and left if in a pregnant condition; that Antelo paid the house rent; that he afterward attended the child and the mother, and when they sent for him they would say for him ‘to go see the daughter of Antelo’; -that Antelo at that time was a single man, and the mother of the child was also single; that the state of singleness of both of them was both before and after Elisa became .pregnant;'that he did not see any further acts than those mentioned in regard to Antelo, respecting the ties here spoken of; that the child’s name'is Adela, he thinks; that he knows and has an idea that her *168name is Adela; that he knows the m'other and has known her for many years; that no intimacy exists between the witness and the mother /of Adela and Adela; that witness has no friendship with them, and that they are acquaintances only; that Elisa, is a servant of Antelo; that he does not know that she was ever the servant of anyone else, but does not deny it; that Elisa lived near Antelo and communicated with his house through the back yard; that he knows this because he has seen it; that the house and the back yard of Elisa were together with other back yards that formed a part of the block; that when Elisa went to give birth to the child, she went to “Calvario”; that she formerly lived near, or back of the house of Antelo; that she was confined outside of the house of Antelo; that she had been the servant of Antelo; witness does not remember exactly'the date of her confinement; that it has been about nine years more or less; that, he went to the house of Elisa about 10 o ’clock in the night on which she commenced to feel the first pains, and that she gave birth at daylight; that he was present at the time of her confinement alone with the grandmother of the child and an aunt; that Antelo ordered him to go there; that Elisa is brown; that the child is not black; that she is inclined more to be white than anything else; that he cannot state whether the child is squint-eyed, or whether her eyes are blue or black; that he knows her, but if he were called upon to state the color of his sister’s eyes he could not remember at the moment; that he was called upon to attend at several sick spells by the family of Elisa, and at other times by Cornelia; that Antelo called on him to attend at the confinement of Elisa, and told him to go to “Calvario,” to the house where the woman lived; that she was about to be confined, and to give her all necessary assistance; that when the little one became ill they would send for him in the name of Elisa or Cornelia; that he does not know in what sense Elisa was considered with respect to Andrés Antelo. Witness stated that he considered the child as the daughter of Andrés Antelo, and it was a public and notorious fact that Elisa was the mistress of Antelo, with whom she lived; that witness is an acquaintance of that family, and has neither friendship nor enmity with them; that the acquaintance which he has with tire family is sufficient on which to base the statements which witness has made; that the family is an humble one, of the second class, and that this is the reason why he has neither friendship nor enmity with them, but that his acquaintance is sufficient for him to make these statements, and that he'has known her since she was a baby; that the house of Elisa belongs to one of the blocks of the street, and thát wit*169ness never asked any of the neighbors of those houses to attend Elisa; that Antelo supplied everything; that it had been a long time since Elisa went into Antelo’s house before she left it in a state of preg nancy, but that he cannot state exactly how long; that when the child was ill sometimes Antelo would send for him, and sometimes the family; that he charged Antelo with his fees; that when he visited them Antelo paid his fees. That Elisa was the servant of Antelo, and besides his mistress; that she lived in the house of her aunt Isabel, who was a housekeeper, and while she lived there Antelo had her as a servant and for everything; that witness never surprised them in any act that would make him understand that Antelo had Elisa for domestic use and for her person, because that is very difficult; that those are bedroom secrets, but that they are things which are understood; that Antelo lived in the.house, and those are things that are understood, and that the woman suddenly left the place in a pregnant state, and everyone said that she had lost her virginity with Antelo. That it is very difficult to assure one of a thing one has not seen, and that public rumor is repeated, and ’ also because the manner in which she lived in that house was seen; that he cannot state either one thing or the other, because after the doors of a house are closed, no one knows what is happening behind them; that she acted as servant in the house, but at the same time Antelo had other considerations for her, other distinctions, because witness lias seen it; that he has never seen anything in the house which would demonstrate in a positive way that those two persons had that class of consideration for each other, but from what one sees when entering the house, in the manner in which they treated each other, it' was clear that it was not the attitude of a servant towards her master; that it might be called as one might wish, but that it was a woman who was bound to keep social forms before the public, and that she did keep them, but that a certain intimacy was always in evidence, which does not exist with servants when there is not considerable confidence; that Antelo has never paid witness anything for medical attention except for that woman, and that he has not even paid him for medical attendance for himself, and that he only' charged him for attending the woman in her confinement; that he has attended Isabel, and has not charged him; that Paco Ramos was Antelo’s god-child, aud that he has never attended him, and that Paco Ramos consulted him on the street; that Antelo did not pay him for those consultations, and that Antelo only paid for his services in connection with the confinement; that Elisa always lived in the house of Antelo, and that lately the mother *170has been away from Yabucoa, and the little one was with her grandmother ; that he charged for his services in connection with the confinement; that he never charged Antelo, and did not send him bills; that Antelo paid him his fees for his services at the confinement voluntarily.
"Dr. José Danza testified that his name is José Dauza, a resident of Yabncoa for the last 19 years; that he was acquainted with Andrés Antelo; that he left a natural family outside of wedlock; that he knows a child who is the daughter of Antelo; that the mother’s name is Elisa, and that he does not remember the name of the child; that he remembers that of the mother, because she was the servant of Antelo, more than nine years ago; that Elisa entered the service of Antelo when she was a girl of about 15 years of age; that when she left she was pregnant, and went to live in a suburb of the place called ‘ ‘ El Cerrito, ’ ’ and there gave birth to the child, and afterwards went to live in the ward of "Limones”; that witness attended the mother of the child upon the request of Antelo, and that Antelo spoke to him in confidence and said: ‘There are things that happen to one in life, to please go and see her, fhat he would pay him for Ms services; ’ that he received compensation for attending the child; that Antelo supported that family; that Antelo was a free man, without matrimonial ties, and Elisa Luard also, and that they could have married; that Antelo paid Elisa’s expenses; that he was intimately acquainted with Antelo, and became acquainted with all of his affairs; that he knew all of the foregoing facts stated to be true, because he had witnessed the acts; that Antelo treated Elisa as a servant with attentions which are not given to a seivant; that he does not remenber whether there was another person of the child’s family who served Antelo; that Antelo never hid from witness the fact that the child was his daughter; that witness visited Antelo frequently; that during his visits to Antelo, he always found the child there; that Antelo gave her money, and addressed her as ‘baby’ and ‘daughter’; that privately he told witness that she was his. daughter. That the girl was in Antelo’s house; that she left there and went to ‘El Cerrito’ to give birth to a child; that this has been about nine years ago, and that he remembers the time on account of the number of years he has lived in Yabu-coa, and was always the family physician of the house of Antelo; that at one time he and Yidal were alternating, and that he afterward continued; that afterwards Dr. Berrios was called on; that Antelo and witness had a contract; that other doctors went there sometimes for consultation in cases of serious sickness; that he did not attend *171Elisa Luard in her confinement; that Antelo told him that he kept that young girl there as a servant in the house, but. that he never told him that he was married, or had an engagement with anyone; that witness never heard it said that Elisa was engaged to anyone; that he went to ‘Limones’ to assist her when she had a bronchial catarrh; that he has a child named Adela; that the mother is Elisa; that she is pretty white, and her eyes are affected; that he cannot state definitely the color of her eyes; that he visited her in the ward of ‘Li-mones’ and that Antelo paid him $8 for each visit, that being a condition of the contract which they had; that he went every day to Antelo’s house because he was a friend, and sometimes he went in the professional capacity of physician; that he does not know whether Antelo wished that known or not; that Antelo told witness several times in conversation ‘I have the misfortune to have that daughter by that girl; the child is ill, she is in the ward of “Limones,” and I wish you to go there and attend her, and I will pay for everything she needs.’ That Antelo had that daughter, because he told him so; that he told him this about eight years ago, while she was very small, and several times when they spoke of the matter on the ground of confidence in his room and in the parlor; that Elisa lived in ‘Li-*mones’ and later on he knew nothing more of her, only that she lived in ‘Limones’ during the time that he visited her; that when she became ill again he called on her there; that she lived in an humble house; that she lived there because she was sick, and she was with various persons; that the child received affectionate treatment when she went to town to the house of Antelo, staying there more or less time, and she went often to the house of Antelo, especially on feast days, and witness also saw Elisa several times at Antelo’s house, and she was there some time; that when Elisa Luard was in Antelo’s house she was there as a servant, communicating with the house through the court, because she lived in another house which communicated with Antelo’s house through the back yard; that witness went to the house of Antelo sometimes alone, and at other times accompanied by someone ; that the majority of the times parties were formed there in the house of Antelo; that no women went there, and men always went there alone; that they would talk of love; that Antelo did not talk of those things; that before that Antelo had talked with witness of his daughter several times; that the house where Elisa Luard lived was not of the same rank as that of Antelo; that Elisa was not a woman of means when she went to work for Antelo; that the country house in which Elisa Luard lived was not a well-furnished house, but that *172she wanted for nothing, because Antelo paid for everything necessary; that witness was present several times at the interviews between Antelo and Elisa when she went to the house of Antelo; that he has seen the treatment that Antelo accorded Elisa, and that, he revealed much sympathy and affection for her, which is not seen ; that they were not relations between a servant and her master; that the mother and the child always went to Antelo’s house, and ate there at the table, and when Antelo had an invited guest, they ate with the housekeeper at the second table; that he does not know whether the child has lived at the house with Antelo, and that he believes that that child was Antelo’s since he gave her everything necessary for her support, and that of her mother; witness stated that he knows this positively, he having seen it, and that he testifies thus because it is the truth; that Antelo in the presence of witness has taken money out áhd given it to Paco Ramos,' who was his godchild, and charged him to take her everything necessary, Antelo saying to Paco: ‘ Here, take this to my baby, or to my daughter, it is the same; ’ that Antelo had no reason to hide from the witness that she was his daughter, and that he did hide it from others, and that he did not hide it from Paco Ramos, because he was his godson, and took everything necessary to the family. That at the present time that child is considered as the daughter of Antelo; that she was always so considered and that Antelo gave her that sort of treatment; that witness saw that Antelo always supplied her with everything necessary; in the first place because he saw when it was sent from the house, and in the second place because Antelo told him so; that in regard to medical treatment, when the child became ill, witness went and attended her, and when there was anything that required the attention of the father, Antelo went there and sent for whatever was necessary. That Antelo was obliged to pay the expenses of that daughter of his; that he saw Antelo give money to Paco Ramos many times; that he does not know the amounts that he gave him, because Antelo. would open the safe, take out money and send it by Paco Ramos, and witness gathered from those facts that Antelo supplied everything'necessary for the support of Elisa and his daughter.
“The witness Francisco Ramos testified: That he is a resident of Yabueoa; that he knew Andrés Antelo; that he was lately in his employ from the 18th of September, 1900, to the 30th of May, 1906, having formerly been employed with Antelo in the Playa warehouse; that he was the godson of Antelo; that he was always in Antelo’s house; that he went in the morning at 11, and in the afternoon; that *173Antelo bad a natural daughter there; that he gave her the money for her daily necessities during his sickness, and also before that time; that he sent the money weekly to Cornelia Cintron, who raised the child, and at other times to Isabel, who was for a long time a servant in Antelo’s house; that witness gave the money to Cornelia sometimes, and at other times to Isabel; that the money was given to him by Antelo; that he was the overseer on Antelo’s estate; that he intervened in the work in the cane fields; that Antelo would order him to take to his daughter $1.50 and $2 weekly; that Elisa often went to the house of Antelo, sometimes alone and sometimes with the daughter and Isabel; that he cannot state how many times she went with Isabel; and'that when they went to Antelo’s house they would eat their lunch there; that they would seat the child sometimes at the table, and sometimes she ate with Isabel; that the child was ill; that Dr. Berrios and Dr. Dauzá attended Elisa when she was confined, and afterwards they took the child to Caguas to operate on her eyes, at the request of Antelo', who paid for the medical attendance; that Antelo charged witness to tell Dr. Jiménes that the child was his daughter; that he supported her up to the time of his death; that Antelo treated Elisa Luard, not as a servant in the house, and that this is’ the reason she had that child; that when Elisa Luard was first employed by Antelo she was 16 years of age, more or less; that she left Antelo’s house in the family way, two or three months before the child was born; that Antelo helped Elisa Luard and provided for his child; that Antelo had told him so many times; that he was not only an employe of Antelo, but -also his godson; that Elisa Luard was a girl of chaste character before she became pregnant, and Antelo was an elderly gentleman, unmarried, and went out of the house very little. That Adela is the daughter of Antelo, and that the latter supplied her with money for her daily necessities during his illness, and prior to that time also; that Antelo would say: "Give my little daughter so much, ’ and witness would comply with Antelo’s orders: that Antelo took the money from any place it might be, and as witness was an employe of Antelo, sometimes he took the weekly allowance to Cornelia and sometimes to one Isabel, and that they went to the house of Antelo to get the daily allowance personally ; and that finally Antelo-went to the Capital for medical treatment, and witness then took them the daily allowance; that Cornelia would personally go to Antelo, and that while Antelo was there he was the one who gave the money, and when he was away witness gave it; that many times Antelo would say to whoever went to get the daily allowance, to wait awhile, and then he *174would say to witness: ‘ Take ber the daily allowance. ’ That Antelo sometimes gave the money privately, and at other times in the presence of the people; that he supposes Antelo had no objection to the public knowing that the child was his daughter, and that he stated the fact often; that'the witness would ask Antelo whether the money should be charged on the books, and Antelo would say no, that it was not to be entered on the boobs, because it was for his little girl; that Elisa slept several times in the house, and sometimes in the house of Isabel, 4 and the houses communicated from the rear; that Elisa and the daughter came daily to the house of Antelo, until lately; when she had a child, she would come to Antelo’s house; until lately, when Antelo separated from Elisa, about nine or 10 years since, that they left off their friendship, but he thinks it has been nine or 10 years; that he cannot state exactly the date on which they separated; the child could walk, and was about two years; that the child lived with Antelo, going and coming nearly every day; that the child was born in the place called ‘El Cerrito,’ and after the child was born it went there; that when the little one was a nursing baby Elisa moved to Limones, when she separated from Antelo, but witness cannot say on what date this took place; that Elisa lived in Limones in the house of her father, Ricardo Luard; witness does not know whether her father had' lands there or not; that the house belonged to him; that when the child and its mother went to Antelo’s house, sometimes they would eat at the table, and sometimes they did not; that witness took the child to Dr. Jiménez with the mother and the old woman; that he cannot state the time that they were at the Jiménez house; that Antelo paid the expense; that Antelo never paid for medical attendance for witness; that witness is engaged in litigation with the succession of An-telo; that Jiménez examined the child; that Antelo sent no letter to Jiménez by him;.that witness did not pay Jiménez for Antelo’s account; witness does not know whether Antelo paid Jiménez or how hé was paid; that Antelo treated the child as a daughter, and accorded her deference; that Antelo told witness so several times when he talked with him at the gatherings that Antelo had at his house. That Antelo told witness that she was his daughter when he was there; that he had a lawsuit with the succession of Antelo for salary due; that the •complaint did not specify any heirs, .and that it is directed to any heir that there may be; that Antelo treated the child respectfully and .affectionately, and called her his daughter; that he cannot state how Antelo treated the mother; that one knows how things are when a person like Antelo has a mistress in his house; that the child was *175raised by a woman called Cornelia; that its first nourishment was given it by its mother, who after the child was born lived with the family of Isabel and a sister of the latter; that they all lived in the same house, and afterwards Elisa went to live with her father; that Elisa lived for about two months after the child was born in ‘El Cerrito,' and afterwards Isabel went to live in ‘El Cerrito’ with Cornelia, having lived before thatyon Santa Teresa Street; that they then went to the house of Cornelia and Isabel when the baby was a few months old; witness cannot state exactly how long they lived in the house of Isabel, but more or less it was two years; and afterwards they went to live at ‘Limones’ in the house of Elisa’s father, where they have continued to live; that the child at present lives in Isabel’s house; that the child always lived-in Isabel’s house, and that for a long time she was at ‘Limones’ with Elisa, and from there she went to Caguas to have her eyes treated; that the last time that Antelo sent money for the little one to Cornelia was when he went to the Capital, and he ordered witness to send money for her; that during the time Antelo was in San Juan, witness was there representing him; that lately the child lived in Antelo’s house, when he went to San Juan; that Antelo paid the house rent; that the mother of the little girl lived away from Yabucoa, and then went to the Capital, and now lives in the ward of Limones.
“The witness Juan Ayusa Noriega testified that he is a resident of Yabucoa, where he has lived for 22 years; that the witness was an intimate friend of Andrés Antelo ever since he came to Yabucoa; that they were countrymen, and got along well; that some weeks he visited Antelo two or three times; that he knew something of the private life of Antelo; that Antelo left no relatives in Yabucoa, but that it is public rumor, and that he knows it to be a fact, that Antelo left a daughter; that the mother’s name is Elisa; that while he was in Antelo’s house he has seen them bring the child, and Antelo would take it up and kiss it, and that Antelo has told him that she was his daughter; that he has known the mother of the child for a long time.; and knew her before she lost her virginity with Antelo, in whose house she lived as servant; that she often went with the child to Antelo’s house, and that the treatment he gave her was not that of a servant, because he had seen it; that all who are Spaniards call each other countrymen; that Antelo had spoken with him several times on the subject; that Antelo gave the woman everything necessary for her support — $2 or $3 a week; that when witness was there, he has seen the mother of the child come out several times; that the child was in *176charge of Isabel; that he is sure that everything necessary for the support of the child was supplied by Antelo, because she was his daughter, as the witness has always believed; that Antelo in the presence of witness has sent her on different occassions foodstuffs when witness was in his house; that the last time witness saw this was a short time before Antelo went to the hospital; that witness has been present when the child visited Antelo; that he does not know whether she remained there during long periods of time or not; that there were one or two servants in the house; that at Antelo’s house the men would g*ather, and witness went there; that everything stated is the truth under the oath taken by witness; that Antelodias told witness that the child was his daughter, and that the said Antelo told it and said in the presence of all of his intimate friends on different occasions; that witness is sure that the child is the daughter of Antelo, because when she went. to visit Antelo tlie latter- would address her as ‘ my little daughter,’ and also because he gave her money very frequently; that the daughter went to the house of Antelo; that the witness has been present when Antelo sent money to' his daughter, sometimes by the hired man and sometimes by Paco Ramos; that he cannot remember the name of the hired man; that it has been about two years since Antelo went to the Capital; that he does not know whether after Antelo went away money was sent to the child by any person; that witness knew it was the daily allowance, because Antelo would say ‘take the daily allowance to my little girl’; that he would say this in the presence of witness; that no one went to call for the allowance, but that Antelo would sent it voluntarily; that witness'has seen Antelo send it, but that he could not state how many times he sent it.when witness was not there; that Antelo always sent the allowance; that Antelo treated Elisa better than one treats a servant, as he allowed her more confidence than is given to a servant; that it was the treatment of a lover to .his mistress; that there was everything’; that he cannot state categorically; that Antelo caressed Elisa; that it is not done to employes; that Antelo would say ‘ come here Elisa, take this, get me that, ’ and such things, and he has even seen Antelo take money from the safe and give it to Elisa; that the child is white; that the witness does not know what color her eyes are, because he has not noticed; that the mother has lived sometimes in Yabucoa and sometimes in Limones, and other times aw.ay from there; that he does not know how long she has lived away from Yabucoa; that the last time witness saw the little one in Antelo’s house was about two or three years ago, and the mother about five years; that after those five years. *177be does not know where the mother of the child has lived, whether she lives in Yabucoa or away from there; that the child was born about the time of the San Ciríaco hurricane; that he cannot state whether the nose of the child is eaglelike or flat; that he knows her, but that there are times when he does not see her for six or seven months; that the child is the daughter of Antelo and Elisa Luard.
" The witness Leopoldo Domínguez testified that he is a resident of Yabucoa; that he was well acquainted with Andrés Antelo; that when Antelo died he left no family of his own, but did leave a daughter by a mistress which he had, called Adela; that he knows this to be a fact by reason of his intimate friendship with Antelo, and that he was a countryman of his, and visited often at the house of Antelo; that because of the intimate friendship existing between them, Antelo told witness that Elisa was his mistress, and that He had a daughter by her nine or 10 years old; that the mother was a servant of Antelo before she had the child; that Antelo sent a daily allowance to his daughter; that Elisa was a young girl, and left Antelo’s house in an interesting condition; that a short time thereafter she gave birth to a girl baby; that he does not know where the baby was born and knows that Antelo supported it up to the hour of his death, supplying everything she required; that Antelo stated to witness that she was his daughter; that his friendship with Antelo was for 36 years; that Antelo was sick and they sent him to the Capital; that he had been sick other times; that Dauzá and Berrios attended him; that Antelo treated Elisa before the public as a servant; that she was single, and Antelo unmarried, and Antelo stated to witness that that child was his daughter; that Antelo made the statement to him in regard to the child being his daughter, privately, in his house, in a private conversation which they had, and that he said to him: ‘I have had that daughter by the woman which I have, and I must support her, although I do not live with her; I must give her the daily allowance;’ that Antelo endeavored to keep it secret, but from witness he did not hide it, and that he visited Antelo on account of the intimate friendship which he had with him, because they were countrymen; that he went every day to Antelo’s house, some days more than once; that Antelo supported and dressed the child; that Antelo said to witness: ‘It will cost me quite a bit of money to send that child to the doctor, because she will go blind on me, and her eyes must be treated; ’ that Antelo sent for the doctors when witness was in his house.
“Emilio Colón Berrios testified that he is a resident of Yabucoa, a property owner and agriculturist; that he is administrator of the *178property of Andrés Antelo, appointed by tbe District Court; that he has seen all the papers and documents of Antelo, and his books; that he has not seen in them anything that refers to allowances,"donations or gifts to a woman called Elisa Luard, or Adela Luard; that he has not had time to see all of the documents, but he has seen the larger part of them, and has seen nothing that refers to Adela Luard and Antelo; that he has not seen in those books and papers anything relating to the expenditures for food for Andrés Antelo himself; that he does not know whether Antelo had made expenditures not included in those books or not; that he has no information in regard to it, and that nothing appears to show what Antelo may have expended for his personal wants. ’ ’
This is all the evidence.
The appellant contends that the court below, by its judgment, infringed articles 188 and 189 of the Civil Code of Porto Eico, in regard to the proceedings prescribed for the proof of the descent of illegitimate children in rendering an adverse judgment on these facts. These articles of the Code read as follows:
“Illegitimate children may prove their paternal and maternal descent.
“A father is obliged to recognize his illegitimate child in the following cases:
“1. Where there be an authentic statement in writing made by him expressly recognizing its paternity.
“2. When publicly or privately he has shown that it is his child, or has called it as such in conversation, or looks after its education and maintenance.
“3. When the mother was known to have lived in concubinage with the father during the pregnancy or birth of the child, or when the child was born while its parents were engaged to be married (■relaciones amorosas).” ■
There is no proof or pretence that there is any authentic statement in writing recognizing the child. Nor is it contended that the mother lived in concubinage with the father at the date on which the child was born, or that there was ever *179any engagement to be married between them. Then there are only two grounds on which to claim the paternity of the child to belong to Andrés Antelo, and these must be either, firstly, that he pnblicly or privately has shown that the plaintiff, Adela Laurd, was his child, or called her as snch in conversation, or looked after her education and maintenance; or secondly, that he and her mother lived together for six months during her pregnancy. On these points reference may be made to the testimony hereinbefore narrated, which is set out in full, and consists of the declarations of five witnesses on behalf of the plaintiff and one on behalf of the defendant. Eeally, on comparing the testimony of the administrator, Emilio Colón, with that of the other witnesses that testified in the case, there is no substantial conflict, his testimony being at most only negative, and established that there is no note or memorandum to be found among the books and papers of the deceased Antelo which show that any contribution was made towards the maintenance of the child, or her mother, by the reputed father. This may very well be the case, and still everything that has been said by the witnesses be in all respects true. In fact, the failure to find anything noted in the books in regard to the money which was expended upon the plaintiff by her reputed father is explained and accounted for by the testimony of the witness Paco Eamos, who was the godson and overseer of the deceased Antelo, and who testified that on one occasion when Antelo was sending money by him to the child he asked if he should make an entry of the sums of money furnished by his employer to the child and her mother in the books, and that Antelo told him that it was unnecessary to make any note of it. And it is natural to suppose that such would be the conduct of any ordinary and reasonable man under such circumstances. It is not a case of conflict of testimony such as we considered in the decision rendered by this court on the 5th of last month, in which the opinion was delivered by the Chief Justice, styled Pedro *180Auffant Figueroa v. Juan Serra Urgel, and in which, reference is made, to-previous cases, and to the general principles of American jurisprudence. There is a decided distinction to he drawn between the cases referred to and the case at bar.
The only way in which we can account for the decision rendered by the Judge of the District Court of ITumacao in this case is by finding that he did not believe the witnesses who testified on behalf of the plaintiff. If he had believed that they stated the truth, he certainly would have found the evidence sufficient to support a judgment in plaintiff’s favor. It is true that the trial judge had all the witnesses before him, and that he could consider the manner in which each testified, the character of his testimony, his motives, if any were manifested, and all the circumstances surrounding the trial. And it is the duty of the trial judge, taking all these matters into consideration, to determine whether or not under section 21 of the Law of Evidence the general presumption that witnesses speak the truth has been rebutted.
But where' there is no contradiction in the testimony and the evidence as detailed in the statement of facts is sufficient to amply justify a judgment in favor of the plaintiff, to affirm a judgment in favor of the defendant is to abdicate on the part of this court all control over judgments of inferior courts which are based upon the facts alone. We do not believe that it is our duty to make sucfi an abdication, but we feel that the responsibility rests on our shoulders to correct an erroneous judgment rendered by a district court whether the court below has erred in the construction of the law or in the weighing of the evidence.
Entertaining these views, and being firmly persuaded that under the sections of the Civil Code hereinbefore cited the plaintiff has abundantly made out her case, we feel constrained to reverse the judgment of the court below, and to here render judgment in favor of the plaintiff without special *181imposition of the costs of this court on either party.. Judgment should he rendered accordingly:

Accordingly decided.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.